Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 73-97 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 73, 75, 76, 78, 79, 81, 82, 84, 85, 87, 88, 90, 91, 93, 96, and 97 are amended
	- claims 74, 77, 80, 83, 86, 89, 92, and 95 are cancelled
b.	This is a final action on the merits based on Applicant’s claims submitted on 09/15/2021.


Response to Arguments

Regarding claims 73-97 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Applicant respectfully asserts that Zhang and Yi each fail to disclose “the measurement configuration information comprises a group of measurement configuration parameters and a plurality of physical cell identifiers of a plurality of cells for which the group of measurement configuration parameters is used” and “wherein the measurement period is one of a common multiple of synchronization signal burst set periods of cells in the plurality of cells, or a maximum value in a synchronization signal burst set period of a cell in the plurality of cells”.” on page 8, filed on 09/15/2021, with respect to have been fully considered but are moot, over the limitations of “the measurement configuration information comprises a group of measurement configuration parameters and a plurality of physical cell identifiers of a plurality of cells for which the group of measurement configuration parameters is used” and “wherein the measurement period is one of a common multiple of synchronization signal burst set periods of cells in the plurality of cells, or a maximum value in a synchronization signal burst set period of a cell in the plurality of cells”. Said limitations are newly added to the amended Claims 73, 79, 85, 91, and 97 and have been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified prior art teaching from newly found reference MediaTek “WF On RRM measurement” NPL (hereinfater “MeiaTek”), in combination with previously applied references Zhang and Yi, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 73, 75, 76, 78, 79, 81, 82, 84, 85, 87, 88, 90, 91, 93, 96, and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US Pub 2021/0084662 (hereinafter “Zhang”), in view of Yi et al. US Pub 2017/0070312 (hereinafter “Yi”), and further in view of MediaTek “WF On RRM measurement” NPL (hereinfater “MeiaTek”).
Regarding claim 73 (Currently Amended)
Zhang discloses an information transmission method (“a method for radio resource management (RRM) measurement” [0021]), comprising:
receiving measurement configuration information sent by a network device (“receiving, by a terminal device, measurement configuration information sent from a network device,” [0021]), wherein the measurement configuration information comprises a group of measurement configuration parameters (“the measurement configuration information including measurement mode information and/or report mode information, the measurement mode information being configured to indicate a target measurement mode in which the terminal device performs RRM measurement based on at least one of a plurality of synchronization signal blocks transmitted in a target broadband component carrier” [0021]); and
measuring a synchronization signal block according to the measurement configuration information (“the report mode information being configured to indicate a target report mode in which the terminal device reports a measurement result obtained by performing the RRM measurement based on the at least one of the plurality of synchronization signal blocks.” [0021]).
Zhang does not specifically teach a plurality of physical cell identifiers of a plurality of cells for which the group of measurement configuration parameters is used, wherein the group of measurement configuration parameters comprises a measurement period,.
In an analogous art, Yi discloses a plurality of physical cell identifiers (i.e. “cell ID”) of a plurality of cells for which the group of measurement configuration parameters is used (“CSI-RS is used for cell ID detection and measurement” [0264] and furthermore “One simple approach is to send a list of cell IDs which can be discovered/measured by discovery signals.  If the list of cell IDs is not known or configured, a UE may assume that all the cells in the frequency transmit DRS if DRS is configured for that frequency.  In a case, a measurement gap is used for inter-frequency covering both legacy and DRS based cell detection and measurement, a UE may perform both detection/measurement at each measurement gap.  In that case, if a UE detects a cell with the same ID with both legacy and DRS measurement, it shall assume two cells are different even though the cell ID is the same and reports both values (along with potentially detection/measurement RS type).  Alternatively, a UE may assume that the cell ID is the same and takes only DRS-based detection/measurement.” [0289]), wherein the group of measurement configuration parameters comprises a measurement period (“the each set of the configuration elements indicates a measurement period of the discovery signal, an offset of the measurement period, and a measurement duration during which the UE measures the discovery signal in one period of the measurement period.” [0013-0015])
Yi further discloses synchronization signal burst set periods of cells in the plurality of cells (“Thus, it would be desirable to consider multi-shot PSS transmission where PSS transmission can be occurred in a burst fashion such that consecutive PSS transmissions can be occurred over the multiple subframes or a UE may acquire coarse time synchronization using multiple incidents of PSS transmission.” [0187] and furthermore (“it is desirable to be able to detect cell ID by one-shot PSS/SSS or one-burst of DRS” [0271]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s method for radio resource management measurement to include Yi’s method of receiving configuration information used for measuring a discovery reference signal in a user equipment (UE), in order to improve reference signals measurement (Yi [0007]).
Zhang and Yi do not specifically teach wherein the measurement period is one of a common multiple of synchronization signal burst set periods of cells in the plurality of cells, or a maximum value in a synchronization signal burst set period of a cell in the plurality of cells.
In an analogous art, MediaTek discloses wherein the measurement period is one of a common multiple of synchronization signal burst set periods of cells in the plurality of cells (“Option 1. A single SS burst set periodicity and a single information regarding measurement timing/duration are indicated per frequency layer. Option 2. At most two SS burst set periodicities and two information regarding measurement timing/duration are indicated per frequency layer. One for the serving cell(s) measurement and the other for the non-serving cells. The different performance requirements are considered in case two indications are configured.” Page 3), or a maximum value in a synchronization signal burst set period of a cell in the plurality of cells (see page 1 and Appendix. Although the figure in Appendix only shows two cells, it is obvious for one skilled in the art that this figure can be extended to the case of more than two cells (serving as well as non-serving).).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s method for radio resource management measurement, as modified by Yi, to include MediaTek’s method of RRM measurement, in order to efficiently perform measurement in NR cells (MediaTek, page 1). Thus, a person of ordinary skill would have appreciated the ability to incorporate MediaTek’s method of RRM measurement into Zhang’s method for radio resource management measurement since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 75 (Currently Amended)
Zhang, as modified by Yi and MediaTek, previously discloses the method according to claim 73, wherein at least one of:
Yi further discloses the one group of measurement configuration parameters corresponds to one measurement frequency (“The measurement configuration may include at least one set of configuration elements, each set of the configuration elements being defined per a frequency of a corresponding cell.” [0013]); or
the one group of measurement configuration parameters corresponds to a plurality of measurement frequencies (“Further, if the DRS configuration is defined for a specific frequency among a plurality of available frequencies, the UE may only perform DRS measurement for the specific frequency configured for the DRS and perform legacy measurement for the remaining frequencies.  When performing legacy measurement for the remaining frequencies, the UE's measurement is not restricted to interval/offset/duration included in the DRS configuration.  Accordingly, UE may continuously (if possible) measure the conventional PSS, SSS, CRS for the remaining frequencies, which are not configured with the DRS measurement.” [0181]).

Regarding claim 76 (Currently Amended)
Zhang, as modified by Yi and MediaTek, previously discloses the method according to claim 73, 
Yi further discloses wherein the group of measurement configuration parameters comprises a time position of a measurement window (“a system frame number (SFN) of a macro cell of the UE is used as a reference for a duration where the UE performs the measurement on the discovery signal.” [0019]), a duration of the measurement window, and the measurement period (“the each set of the configuration elements indicates a measurement period of the discovery signal, an offset of the measurement period, and a measurement duration during which the UE measures the discovery signal in one period of the measurement period.” [0013]).

Regarding claim 78 (Currently Amended)
Zhang, as modified by Yi and MediaTek, previously discloses the method according to claim 73, 
Zhang further discloses wherein the group of measurement configuration parameters is associated with a transmission parameter of a synchronization signal block of a cell (“determining, by the network device, the target measurement mode according to at least one of whether the plurality of synchronization signal blocks are from co-located network devices, signal propagation characteristics of a plurality of frequency bands corresponding to a plurality of frequency domain locations carrying the plurality of synchronization signal blocks and a frequency domain location of a frequency domain resource configured by the network device for the terminal device.” [0008] and furthermore “receiving, by a terminal device, measurement configuration information sent from a network device, the measurement configuration information including measurement mode information and/or report mode information, the measurement mode information being configured to indicate a target measurement mode in which the terminal device performs RRM measurement based on at least one of a plurality of synchronization signal blocks transmitted in a target broadband component carrier, the report mode information being configured to indicate a target report mode in which the terminal device reports a measurement result obtained by performing the RRM measurement based on the at least one of the plurality of synchronization signal blocks;” [0021]).

Regarding claim 79 (Currently Amended)
Zhang discloses an information transmission method (“a method for radio resource management (RRM) measurement” [0006]), comprising:
determining measurement configuration information associated with synchronization signal block measurement, wherein the measurement configuration information comprises a group of measurement configuration parameters (“the measurement configuration information including measurement mode information and/or report mode information, the measurement mode information being configured to indicate a target measurement mode in which the terminal device performs RRM measurement based on at least one of a plurality of synchronization signal blocks transmitted in a target broadband component carrier, the report mode information being configured to indicate a target report mode in which the terminal device reports a measurement result obtained by performing the RRM measurement based on the at least one of the plurality of synchronization signal blocks.” [0006]), 
sending the measurement configuration information to a terminal device (“sending, by a network device, measurement configuration information to a terminal device” [0006]).
Zhang does not specifically teach a plurality of physical cell identifiers of a plurality of cells for which the group of measurement configuration parameters is used, wherein the group of measurement configuration parameters comprises a measurement period,.
In an analogous art, Yi discloses a plurality of physical cell identifiers (i.e. “cell ID”) of a plurality of cells for which the group of measurement configuration parameters is used (“CSI-RS is used for cell ID detection and measurement” [0264] and furthermore “One simple approach is to send a list of cell IDs which can be discovered/measured by discovery signals.  If the list of cell IDs is not known or configured, a UE may assume that all the cells in the frequency transmit DRS if DRS is configured for that frequency.  In a case, a measurement gap is used for inter-frequency covering both legacy and DRS based cell detection and measurement, a UE may perform both detection/measurement at each measurement gap.  In that case, if a UE detects a cell with the same ID with both legacy and DRS measurement, it shall assume two cells are different even though the cell ID is the same and reports both values (along with potentially detection/measurement RS type).  Alternatively, a UE may assume that the cell ID is the same and takes only DRS-based detection/measurement.” [0289]), wherein the group of measurement configuration parameters comprises a measurement period (“the each set of the configuration elements indicates a measurement period of the discovery signal, an offset of the measurement period, and a measurement duration during which the UE measures the discovery signal in one period of the measurement period.” [0013-0015])
Yi further discloses synchronization signal burst set periods of cells in the plurality of cells (“Thus, it would be desirable to consider multi-shot PSS transmission where PSS transmission can be occurred in a burst fashion such that consecutive PSS transmissions can be occurred over the multiple subframes or a UE may acquire coarse time synchronization using multiple incidents of PSS transmission.” [0187] and furthermore (“it is desirable to be able to detect cell ID by one-shot PSS/SSS or one-burst of DRS” [0271]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s method for radio resource management measurement to include Yi’s method of receiving configuration information used for measuring a discovery reference signal in a user equipment (UE), in order to improve reference signals measurement (Yi [0007]).
Zhang and Yi do not specifically teach wherein the measurement period is one of a common multiple of synchronization signal burst set periods of cells in the plurality of cells, or a maximum value in a synchronization signal burst set period of a cell in the plurality of cells.
In an analogous art, MediaTek discloses wherein the measurement period is one of a common multiple of synchronization signal burst set periods of cells in the plurality of cells (“Option 1. A single SS burst set periodicity and a single information regarding measurement timing/duration are indicated per frequency layer. Option 2. At most two SS burst set periodicities and two information regarding measurement timing/duration are indicated per frequency layer. One for the serving cell(s) measurement and the other for the non-serving cells. The different performance requirements are considered in case two indications are configured.” Page 3), or a maximum value in a synchronization signal burst set period of a cell in the plurality of cells (see page 1 and Appendix. Although the figure in Appendix only shows two cells, it is obvious for one skilled in the art that this figure can be extended to the case of more than two cells (serving as well as non-serving).).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s method for radio resource management measurement, as modified by Yi, to include MediaTek’s method of RRM measurement, in order to efficiently perform measurement in NR cells (MediaTek, page 1). Thus, a person of ordinary skill would have appreciated the ability to incorporate MediaTek’s method of RRM measurement into Zhang’s method for radio resource management measurement since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 81 (Currently Amended)
The method according to claim 79, wherein at least one of:
the group of measurement configuration parameters corresponds to one measurement frequency; or
the group of measurement configuration parameters corresponds to a plurality of measurement frequencies.
The scope and subject matter of method claim 81 is similar to the scope and subject matter as claimed in claim 75. Therefore method claim 81 corresponds to method claim 75 and is rejected for the same reasons of obviousness as used in claim 75 rejection above.

Regarding claim 82 (Currently Amended)
The method according to claim 79, wherein the group of measurement configuration parameters comprises a time position of a measurement window, a duration of the measurement window, and the measurement period.
The scope and subject matter of method claim 82 is similar to the scope and subject matter as claimed in claim 76. Therefore method claim 82 corresponds to method claim 76 and is rejected for the same reasons of obviousness as used in claim 76 rejection above.

Regarding claim 84 (Currently Amended)
The method according to claim 79, wherein the group of measurement configuration parameters is associated with a transmission parameter of a synchronization signal block of a cell.
The scope and subject matter of method claim 84 is similar to the scope and subject matter as claimed in claim 78. Therefore method claim 84 corresponds to method claim 78 and is rejected for the same reasons of obviousness as used in claim 78 rejection above.

Regarding claim 85 (Currently Amended)
Zhang discloses an information transmission apparatus (i.e. “Terminal Device 200” in Fig. 7; [0107]), comprising: 
a transceiver (“transceiver 220” in Fig. 7; [0107]);
a processor (“processor 210” in Fig. 7; [0107]); and
a non-transitory computer-readable storage medium (“memory 230” in Fig. 7; [0107]) storing a program to be executed by the processor, the program including instructions to:
receive, through the transceiver, measurement configuration information sent by a network device, wherein the measurement configuration information comprises at least one group of measurement configuration parameters and a plurality of physical cell identifiers of a plurality of cells for which the group of measurement configuration parameters is used, 
wherein the group of measurement configuration parameters comprises a measurement period, wherein the measurement period is one of a common multiple of synchronization signal burst set periods of cells in the plurality of cells, or a maximum value in a synchronization signal burst set period of a cell in the plurality of cells; and
measure a synchronization signal block according to the measurement configuration information.
The scope and subject matter of apparatus claim 85 is drawn to the apparatus of using the corresponding method claimed in claim 73. Therefore apparatus claim 85 corresponds to method claim 73 and is rejected for the same reasons of obviousness as used in claim 73 rejection above.

Regarding claim 87 (Currently Amended)
The apparatus according to claim 85, wherein at least one of:
the group of measurement configuration parameters corresponds to one measurement frequency; or
the group of measurement configuration parameters corresponds to a plurality of measurement frequencies.
The scope and subject matter of apparatus claim 87 is drawn to the apparatus of using the corresponding method claimed in claim 75. Therefore apparatus claim 87 corresponds to method claim 75 and is rejected for the same reasons of obviousness as used in claim 75 rejection above.

Regarding claim 88 (Currently Amended)
The apparatus according to claim 85, wherein the group of measurement configuration parameters comprises a time position of a measurement window, a duration of the measurement window, and the measurement period.


Regarding claim 90 (Currently Amended)
The apparatus according to claim 85, wherein the group of measurement configuration parameters is associated with a transmission parameter of a synchronization signal block of a cell.
The scope and subject matter of apparatus claim 90 is drawn to the apparatus of using the corresponding method claimed in claim 78. Therefore apparatus claim 90 corresponds to method claim 78 and is rejected for the same reasons of obviousness as used in claim 78 rejection above.

Regarding claim 91 (Currently Amended)
Zhang discloses an information transmission apparatus (i.e. “Network Device 100“ in Fig. 6; [0104]), comprising: 
a transceiver (“transceiver 120“ in Fig. 6; [0104]);
a processor (“processor 110“ in Fig. 6; [0104]); and
a non-transitory computer-readable storage medium (“memory 130“ in Fig. 6; [0104]) storing a program to be executed by the processor, the program including instructions to:
determine measurement configuration information associated with synchronization signal block measurement, wherein the measurement configuration information comprises a group of measurement configuration parameters and a plurality of physical cell identifiers of a plurality of cells for which the group of measurement configuration parameters is used, wherein the group of measurement configuration parameters comprises a measurement period, wherein the measurement period is one of a common multiple of synchronization signal burst set periods of cells in the plurality of cells, or a maximum value ina synchronization signal burst set period of a cell in the plurality of cells; and
cause the transceiver to send the measurement configuration information to a terminal device.
The scope and subject matter of apparatus claim 91 is drawn to the apparatus of using the corresponding method claimed in claim 79. Therefore apparatus claim 91 corresponds to method claim 79 and is rejected for the same reasons of obviousness as used in claim 79 rejection above.

Regarding claim 93 (Currently Amended)
The apparatus according to claim 91, wherein at least one of:
the group of measurement configuration parameters corresponds to one measurement frequency; or
the group of measurement configuration parameters corresponds to a plurality of measurement frequencies.
The scope and subject matter of apparatus claim 93 is drawn to the apparatus of using the corresponding method claimed in claim 81. Therefore apparatus claim 93 corresponds to method claim 81 and is rejected for the same reasons of obviousness as used in claim 81 rejection above.

Regarding claim 94 (Currently Amended)
The apparatus according to claim 91, wherein the group of measurement configuration parameters comprises a time position of a measurement window, a duration of the measurement window, and the measurement period.


Regarding claim 96 (Currently Amended)
The apparatus according to claim 91, wherein the group of measurement configuration parameters is associated with a transmission parameter of a synchronization signal block of a cell.
The scope and subject matter of apparatus claim 96 is drawn to the apparatus of using the corresponding method claimed in claim 84. Therefore apparatus claim 96 corresponds to method claim 84 and is rejected for the same reasons of obviousness as used in claim 84 rejection above.

Regarding claim 97 (Currently Amended)
A non-transitory computer storage medium, wherein the computer storage medium stores program code, and the program code, when executed by a processor of a device, causes the device to:
receive measurement configuration information sent by a network device, wherein the measurement configuration information comprises a group of measurement configuration parameters and a plurality of physical cell identifiers of a plurality of cells for which the group of measurement configuration parameters is used, wherein the group of measurement configuration parameters comprises a measurement period, wherein the measurement period is one of a common multiple of synchronization signal burst set periods of cells in the plurality of cells, or a maximum value ina synchronization signal burst set period of a cell in the plurality of cells; and
measure a synchronization signal block according to the measurement configuration information.
The scope and subject matter of non-transitory computer readable medium claim 97 is drawn to the computer program product of using the corresponding method claimed in claim 73. Therefore computer program product claim 97 corresponds to method claim 73 and is rejected for the same reasons of obviousness as used in claim 73 rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416